            Case 1:18-cv-03010-TNM Document 21 Filed 03/31/20 Page 1 of 4




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

                                                  )
SERVICE EMPLOYEES                                 )
INTERNATIONAL UNION,                              )
                                                  )
                Plaintiff,                        )
                                                  )
                    v.                            )           Civil Action No. 18-3010 (TNM)
                                                  )
UNITED STATES DEPARTMENT OF                       )
HEALTH AND HUMAN SERVICES, et al.,                )
                                                  )
                Defendants.                       )
                                                  )

                                   JOINT STATUS REPORT

       Pursuant to the Court’s Minute Order dated February 4, 2020, the parties respectfully file

this Joint Status Report to apprise the Court of their progress toward resolving this FOIA case, in

which Plaintiff has requested records from the U.S. Department of Health and Human Services

(“HHS”) and the Centers for Medicare & Medicaid Services (“CMS”).

       1.       Plaintiff seeks records reflecting communications between certain CMS

employees and private individuals and records reflecting communications involving certain CMS

employees that contain various terms, including terms that relate to Medicaid reassignment and

diversion, related rulemaking, and home care providers.

       2.       The initial search conducted by CMS located approximately 4,341 pages of

potentially responsive records. CMS stated in the parties’ Joint Status Report filed March 12,

2019 that it estimated that it would complete processing and release any non-exempt, responsive

records to Plaintiff by approximately 120 days from the date of that report (i.e., by July 12,

2019). As noted in the parties’ prior joint status reports, CMS later identified the need to

conduct additional automated searches to supplement its initial searches. CMS has completed
            Case 1:18-cv-03010-TNM Document 21 Filed 03/31/20 Page 2 of 4




these additional automated searches, which identified approximately 10,100 potentially

responsive pages (including attachments).

       3.       CMS made its first interim production of records to Plaintiff on April 16, 2019.

For its first interim release, CMS processed 1,951 pages of records. CMS made a second interim

production of records on June 11, 2019, where CMS processed 1,750 pages of records. CMS

made a third interim production of records on July 12, 2019, where CMS processed 626 pages of

records. CMS completed its processing of records captured in its initial search by July 12, 2019,

except for five potentially responsive pages requiring consultation with a separate office within

HHS. After completing that consultation, CMS made a supplemental production consisting of

these pages on July 24, 2019. CMS made a fourth interim production of records on October 15,

2019, where CMS processed 539 pages of records. CMS made a fifth interim production of

records on November 22, 2019, where CMS processed 816 pages of records.

       4.       As anticipated in the parties’ last status report (see ECF No. 20), CMS has

completed its review of the remaining pages of potentially responsive records captured in its

supplemental automated search. In a letter dated January 10, 2020, CMS informed Plaintiff that

the remaining pages were not responsive to Plaintiff’s request.

       5.       The parties intend to confer regarding any issues identified by Plaintiff regarding

CMS’s response to Plaintiff’s FOIA request. On or around March 4, 2020, Plaintiff requested

that CMS’s counsel send it a list of attachments (to documents previously processed by

Defendants). The parties are currently conferring regarding Plaintiff’s request for those

attachments and hope to reach agreement on them in the coming days.

       6.       In light of the above, and to enable the parties to complete their discussions while

contending with their other deadlines and the disruption caused by the COVID-19 (Coronavirus)



                                                  2
         Case 1:18-cv-03010-TNM Document 21 Filed 03/31/20 Page 3 of 4




pandemic, the parties propose that they file another Joint Status Report by May 26, 2020, to

further update the Court on the status of Plaintiff’s request for attachments and CMS’s response

to the same. A proposed order is attached.



Dated March 31, 2020                 Respectfully submitted,
                                     /s/ Hart W. Wood
                                     Hart W. Wood
                                     D.C. Bar No. 1034361
                                     Cerissa Cafasso
                                     D.C. Bar No. 1011003

                                     AMERICAN OVERSIGHT
                                     1030 15th Street NW, B255
                                     Washington, DC 20005
                                     (202) 873-1743
                                     hart.wood@americanoversight.org
                                     cerissa.cafasso@americanoversight.org

                                     Counsel for Plaintiff
                                     TIMOTHY J. SHEA, D.C. Bar. No. 437437
                                     United States Attorney

                                     DANIEL F. VAN HORN, D.C. Bar No. 924092
                                     Chief, Civil Division

                              By:     /s/ Christopher C. Hair
                                     CHRISTOPHER C. HAIR, PA Bar No. 306656
                                     Assistant United States Attorney
                                     555 Fourth Street, N.W.
                                     Washington, D.C. 20530
                                     (202) 252-2541
                                     christopher.hair@usdoj.gov


                                     Counsel for Defendants




                                                3
         Case 1:18-cv-03010-TNM Document 21 Filed 03/31/20 Page 4 of 4




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

                                                 )
SERVICE EMPLOYEES                                )
INTERNATIONAL UNION,                             )
                                                 )
               Plaintiff,                        )
                                                 )
                   v.                            )          Civil Action No. 18-3010 (TNM)
                                                 )
UNITED STATES DEPARTMENT OF                      )
HEALTH AND HUMAN SERVICES, et al.,               )
                                                 )
               Defendants.                       )
                                                 )


                                     PROPOSED ORDER
       Based on the Parties’ joint status report updating the Court on their progress in this FOIA

matter, it is hereby ORDERED that the Parties will file another joint status report by May 26,

2020, further updating the Court on their progress.




________________                                      _______________________________
Date                                                  UNITED STATES DISTRICT JUDGE
